Howard, J., orally.
The offence was committed, if the sale was made either by the defendant or by his clerk, or by his servant, or by his agent. Under the instructions, the jury found it was made by the hand of a person, who was either the clerk, servant, or agent of the defendant; and the evidence was sufficient for that finding. It is not necessary to find which of those positions the person held. It is not requisite in the complaint, to specify by whose hand, such a sale is made.

Exceptions overruled.